DETAILED ACTION
	
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
2.	The RCE filed on January 12, 2022 has been acknowledged  
	Claims 1, 2, 5-11 and 15-25 are pending.
Note: Applicant must delete “(Withdrawn)” on the first line of claims 15-20, since they have already amended to be depended on claim 1.

Claim Objections
3.	Claims 1, 2, 5-11 and 15-25 are objected to because of the following informalities:
	Claims 1 and 8, the phrase of “of the of the” [line 12] must be rewritten --of the--.
	Claims 21, 22, 24 and 25 are duplicated limitations as claimed in claim 1.
	Appropriate correction is required.

Claim Rejections - 35 USC § 112
4.	The following is a quotation of 35 U.S.C. 112(b):
b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

5.	Claims 1, 2, 5-11 and 15-25  are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim 
Specifically, the claims all appear to be too unclear to understand.  The languages of some limitations are too convoluted, vague and to be considered as too broad.  It should be noted that the specification is similarly hard to understand. 
Claim 1 recites the limitation of “a global low-temperature decomposition chemical combustion reaction occurs within at least one cylinder of the internal combustion engine at a temperature less than or equal to 100K, at equivalence ratio of 2.0 or less, or at an air fuel ratio of or above 26.5” renders the claim indefinite; since it is not clear that how or by which way a global low-temperature decomposition combustion chemical reaction is able to recognize or to obtain? And what the temperature range is able to be defined as less than or equal to 1000K [would the temperature be limited from 0K to 1000K?]; how to define “an equivalence ratio”? And what the equivalence ratio range is able to be defined as 2.0 or less [would the equivalence ratio be limited from 0 to 2.0?] and what the air/fuel ratio range is able to be defined as 26.5 or above [would the air/fuel ratio be limited from 26.5 to infinity?]
Similarly, claim 8 claims the same indefinite limitations as in claim 1.
The Applicant is required to clarify or to revise the claimed features.   

Claim Interpretations
6.	Taking claim 1 as an exemplary claim, the claim limitation will be interpreted as follows:
	An engine management system comprising:
	an internal combustion engine including at least one piston comprising at least one micro-chamber and a corresponding vent; and
	a control system, the control system configured to 

control an operation of the internal combustion engine such that a global low-temperature decomposition chemical combustion reaction occurs within at least one cylinder of the internal combustion engine, wherein the global low-temperature decomposition combustion chemical reaction occurs at a temperature less than or equal to 1000K, at an equivalence ratio of 2.0 or less, or at an air/fuel ratio of or above 26.5.

	Note: the claim limitations is taking to the consideration that will be: 
an engine includes a piston which include a micro-chamber and a corresponding vent; 
a sensor(s) receives the engine input(s); and 
a control system control an operation of engine.

Claim Rejections - 35 USC § 103
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

a. Determining the scope and contents of the prior art.
b. Ascertaining the differences between the prior art and the claims at issue.
c. Resolving the level of ordinary skill in the pertinent art.
d. Considering objective evidence present in the application indicating obviousness or nonobviousness. 


Claims 1, 2, 5-11, 15-25 are rejected under 35 USC 103 as obvious over Liu et al. (US 2010/0023277 A1) in view of di Priolo et al. (US 6,178,942).
Regarding claim 1, notes Figure 1, Liu Reference teaches an internal combustion engine (110) including at least one piston [para. 0016 mentions a piston within the respective combustion chamber (111)]; and a control system [engine control module (ECM 130)], the control system (130) configured to: receive one or more engine inputs from one or more sensors [Figure 2 shows ion sensing unit (210), pressure sensing unit (220) and temperature sensing unit (230)] arranged on or in the internal combustion engine (110) [sensor (200) and furthermore, para. 0018 teaches sensors may be installed in the combustion chambers and aftertreatment system (120) to measure one or more characteristic parameters indicative of the chemical reaction status]; and receives one or more operational parameters of the internal combustion engine [para. 0004 discloses a sensor con measure the characteristic parameters] and controls an operation of  the internal combustion engine [Figure 3 describes processes for control the performance engine control] wherein, based on the control of the operation of the internal combustion engine by the control system, a global low-temperature decomposition chemical reaction occurs within at least one cylinder of the internal combustion engine (110) [para. 0025 teaches temperature “signature” associated with the chemical reaction and ECM (130) determines the chemical reaction status occurs within a cylinder as engine outputs; and Figure 4, (402) teaches the determining reaction rate, para. 0045].
Liu Reference teaches the claimed invention claim invention except the piston comprising at least one micro-chamber and corresponding vent.
Di Priolo invention teaches the piston [Figures 1 and 2] comprising at least one micro-chamber [reaction chamber (115)] and corresponding vent [orifices (116, 118, 120, 122, 124)]
Since the prior art references are both from the same field of endeavor, the purpose disclosed by Di Priolo invention would have been applied in the pertinent art of Liu invention.  

	Regarding the global temperature decomposition chemical reaction occurs at a temperature less than or equal to 1000K, at an equivalent ratio of 2.0 or less, or at an air/fuel ratio of or above 26.5; It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide a temperature would be less than 1000K to 1500K, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Regarding claim 2, as discussed in claim 1, the modified Liu invention further teaches the at least one micro-chamber and the at least one corresponding vent is configured to store at least one species of radical from a first combustion cycle to at least one subsequent combustion cycle [abstract, di Priolo invention and para. 0028, Liu invention].
	Regarding claims 5, the modified Liu invention, the modified Liu invention further teaches the engine inputs as claimed [see para. 0031].
Regarding claims 6 and 7, also see para. 0031.
Regarding claim 8, the method as claimed would have been described as in the apparatus claim 1.
Regarding claims 9 and 10, see di Priolo invention.
Regarding claim 11, see discussion in claims 1 and 2.  Further see col. 3, lines 48-58 [di Priolo invention].
Regarding claims 15-18, see explanations in claims 1, 2 and 11.
Regarding claims 19-25, see explanation in claim 1 [the limitations are duplicated].
Examiner’s Note: The Examiner has cited particular paragraphs or columns and line numbers in the reference applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well It is respectfully requested of the applicant in preparing responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner. SEE MPEP 2141.02 [R-Q7.2015] VI. PRIOR ART MUST BE CONSIDERED IN (IS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS: A prior art reference must be considered in its entirely, i.e., as a whole, including portions that would lead away from the claimed invention.  W.L Gore & Associates, Inc, v. Garlock, Inc., 721 F.2d 1540, 220 USPG303 (Fed Cir. 1983), cert, denied. 469 U.S, 851 (1984).  See also MPEP §2123.


Conclusion
10.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The Applicant is required to consider the Reference cited in the PTO-892.
Yu et al. [US 200/0137611 A1] describes the temperature decomposition chemical combustion reaction occurs in the combustion chamber within the temperature range of 800K-1100K [para. 0004].

11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHNNY H HOANG whose telephone number is (571) 272-4843.  The examiner can normally be reached on Monday-Friday [Maxi-Flex].
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. 

 If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Logan Kraft can be reached on (571) 270-5065.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).   If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

 /J.H.H./
 January 23, 2022

/Johnny H. Hoang/
Examiner, Art Unit 3747




/JOHN KWON/Primary Examiner, Art Unit 3747                                                                                                                                                                                                        January 24, 2022